DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions and Status of Claims
Applicant’s election with traverse of Group I, Claims 1-7, drawn to a method for post weld heat treatment, in the reply filed on May 11, 2022 is acknowledged.
The traversal is on the ground(s) that the special technical feature is not obvious over Ophardt because Ophardt does not relate to a post weld heat treatment which actively improves the properties of an aluminum material following a welding operation.  This is not found persuasive because the technical feature does not require any properties of the aluminum alloy. Applicant argues that the technical feature requires ‘enhanced force distribution across the weld’. This argument is not found persuasive as this is not a specific property of the aluminum alloy as written, and rather, it is a general statement for the expected result of any post weld heat treatment. Additionally, Kumagai (see below rejection of Claim 1) expressly discloses wherein the post-weld heat treatment distributes the stresses from the heat affected zone to the base material (see para. [0035]; see also Fig. 2) which reads on enhanced force distribution across the weld. Therefore, this limitation is not special, and is also obvious over Kumagai.
The requirement is still deemed proper and is made FINAL.
Claims 8-12 and Claims 13-21, directed to an apparatus and a welded alloy component, respectively, are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions Group II and Group III, respectively, there being no allowable generic or linking claim. 
Claims 1-21 are pending, and Claims 1-7 are currently being considered in this office action.
Priority
Applicants claim to foreign priority, in application no. NO20171746, filed November 2, 2017, is acknowledged.
Claim Objections
Claim 1 is objected to because of the following informalities: 
remove extra dash in fifth step bullet point
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 and Claim 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, it is unclear what is meant by the limitation “wherein the heat source is moved in contact with the said aluminum alloy component”. Examiner interprets that the heat source continuously and actively heats the aluminum alloy component as it moves from one position along the weld or component to another position along the weld or component.
Regarding Claim 5, it is unclear if the heat source is performing post weld heat treatment on the heat affected zones as described by the language in Claim 1, or forming the heat affected zones as described by the language of Claim 5. Examiner interprets that the PWHT is performed on the heat affected zones but do not form the heat affected zones. 
Additionally, Regarding Claim 5, it is unclear what is meant by the inclusion of ‘(Fig. 7)’ in the claim, as Fig. 7 of the instant invention appears to be randomized and intermittent (discrete) curves and lines, which do not appear obviously coincident with the heat affected zones of the weld line. Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. See MPEP 2173.05. The inclusion of ‘(Fig. 7)’ in Claim 5 causes it to be unclear as to what is required by the claims, and whether any pre-calculated lines and curves may read on the movement of the heat source, or the heat source must move in the manner presented in Fig. 7 of the instant invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai (cited by Applicant in IDS filed April 29, 2020, US 20070138239 A1).
Regarding Claim 1, Kumagai discloses a method for Post Weld Heat Treatment of a welded aluminium alloy component (see Abstract; reversion-treatment-performing step is a post weld heat treatment; see para. [0034]), 
the weld having an extension (e) with heat affected zones of reduced load bearing capacity (see Fig. 2; additionally, one of ordinary skill in the art would appreciate that heat affect zones have reduced load bearing capacity), comprising the following steps: 
- locate the said heat affected zones, 
- apply a heat source at least at one first location of said heat affected zones (see Fig. 4 wherein heat is applied to weld and area wherein heat affected zones are located – see also Fig. 2 showing location of heat affected zones).
Kumagai further discloses:
- where the heat source generates a temperature above Tmin, 
- and where the heat source is kept at said location for at least a period tmin 
- the heat source is removed from said first location after the lapse of period tmin and being applied at a second location along the extension of the weld at a predefined distance from said first location (see para. Fig. 4, and para. [0036]). One of ordinary skill in the art would appreciate that the heat source is held at a predetermined time and temperature along the weld seam before progressing to next position.
	Kumagai discloses localized post weld heat treatment (see Fig. 4, see para. [0078] wherein a laser may be used as a heat source which would also be considered localized heating). 
Kumagai does not explicitly state wherein the area of the heat affected zones is enlarged for enhanced force distribution across the weld by the local Post Weld Heat Treatment. However, Kumagai discloses wherein the post weld heat treatment allows for enhanced distribution of stress to the base material from the heat affected zone (see para. [0035]), and Kumagai discloses applying heat to both the heat affected zone and around the heat affect zone (see Fig. 4). One of ordinary skill in the art would appreciate that applying heat to the heat affected zone and in the vicinity of the heat affect zone, would enlarge the area of the heat affected zone. 
Further, the steps of Kumagai and the post weld heat treatment of Kumagai are the same as the claimed invention. Thus, it would be obvious to one of ordinary skill in the art that the invention of Kumagai result in the enlargement of the heat affected zones as claimed because the post weld heat treatment of Kumagai is the same as claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 2, Kumagai discloses wherein after the lapse of period tmin the heat source is moved in contact with the said aluminium alloy component (see Fig. 4 and para. [0033] and [0045]). One of ordinary skill in the art would appreciate that the heating source is moving continuously and sequentially behind the welding device, wherein the heat source contacts (heats) the aluminum alloy component as it progresses.

Regarding Claim 3, Kumagai discloses wherein the heat source is moved in a direction transversal to the heat affected zones (see Fig. 2 and Fig. 4 wherein heat affected zones appear across and perpendicular to the weld line, in the width direction (Fig. 2), and the heating sequentially occurs along and parallel the weld line, in the length wise direction (Fig. 4), which reads on the claimed limitations). 

Regarding Claim 5, Kumagai discloses localized heating, for example with a laser, for the reversion treatment (PWHT) (see Fig. 4 and see para. [0078] disclosing laser heat source).
Kumagai discloses wherein the heat source is moved in accordance to precalculated lines to treat the heat affected zones (see Fig. 4, wherein the heat source follows the pre-calculated line of the weld and the subsequent heat affected zones). See also claim interpretation above in the 112b rejection of Claim 5 regarding the language ‘to form the heat affected zones’. 
Kumagai does not expressly disclose wherein the post weld heat treatment is moved according to both precalculated lines and curves. 
However, it would have been obvious to have at least followed the weld line with the post weld heat treatment heat source. It would have been obvious to one of ordinary skill in the art that for a weld line comprising both sections with lines and sections with curves, and therefore with both pre-calculated lines and curves, that the heat source additionally follow and move in accordance to these pre-calculated lines and curves when treating the heat affected zones.

Regarding Claim 6, Kumagai discloses wherein the weld is treated by local PWHT (see Fig. 4 which shows heating is treating the weld as well as the heat affected zones; see para. [0078] wherein a laser may be used as a heat source which would also be considered localized heating).

Claim 4 is rejected, and Claim 5 is alternatively rejected, under 35 U.S.C. 103 as being unpatentable over Kumagai, as applied to Claim 1 above, in further view of WcWelding (www.wcwelding.com/welding-techniques.html).
Regarding Claim 4, Kumagai discloses localized heating, for example with a laser, for the reversion treatment (PWHT) (see Fig. 4 and see para. [0078] disclosing laser heat source).
Kumagai however does not disclose wherein the heat source is moved in a rectangular zig-zag pattern.
WcWelding discloses a variety of patterns well-known in the art of welding including a rectangular zig-zag pattern (see “square weave” pattern image which reads on the claimed ‘rectangular zig-zag’ pattern) which is preferable for flat and vertical welding positions (see description of Square Weave Motion ‘8 Weave Bead Welding Patterns Explained’) and for covering large areas or making multiple passes over a weld (see text under ‘Weave Bead Welding!’). 
While these patterns are described for the welding rather than the post-weld heating treatment, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied these heating patterns taught by WcWelding for the post weld heat treatment of Kumagai because these patterns are extremely well-known and routine in the art, and also well-known to those of ordinary skill in the art to be beneficial for covering large weld areas and welds which are of the flat and vertical position variety (see teaching above by Kumagai).
Further, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See MPEP 2144.04. Applicant has not provided criticality towards the post weld heat treatment pattern. 

Regarding Claim 5, Kumagai discloses localized heating, for example with a laser, for the reversion treatment (PWHT) (see Fig. 4 and see para. [0078] disclosing laser heat source).
Kumagai discloses wherein the heat source is moved in accordance to precalculated lines to treat the heat affected zones (see Fig. 4, wherein the heat source follows the pre-calculated line of the weld and the subsequent heat affected zones). See also claim interpretation above in the 112b rejection of Claim 5 regarding the language ‘to form the heat affected zones’. 
Kumagai does not expressly disclose wherein the post weld heat treatment is moved according to both precalculated lines and curves. 
However, it would have been obvious to have at least followed the weld line with the post weld heat treatment heat source. It would have been obvious to one of ordinary skill in the art that for a weld line comprising both sections of lines and curves, and therefore pre-calculated lines and curves, that the heat source additionally follow and move in accordance to these pre-calculated lines and curves when treating the heat affected zones.
Additionally, WcWelding discloses a variety of patterns well-known in the art of welding including a one with both lines and curves (see “Basic Weave Patterns” images, particularly the last basic weave pattern depicted). WcWelding teaches these basic weave patterns are beneficial for covering large areas or making multiple passes over a weld (see text under ‘Weave Bead Welding!’). 
While these patterns are described for the welding rather than the post-weld heating treatment, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied these heating patterns taught by WcWelding for the post weld heat treatment of Kumagai because these patterns are extremely well-known and routine in the art, and also well-known to those of ordinary skill in the art to be beneficial for covering large weld areas and welds which have already been welded with at least one pass (see teaching above by Kumagai and text under ‘Weave Bead Welding!’”).
Further, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See MPEP 2144.04. Applicant has not provided criticality towards the post weld heat treatment pattern. 

Claim 7 is under 35 U.S.C. 103 as being unpatentable over Kumagai, as applied to Claim 1 above, in further view of Bruck (US 20120205014 A1).
Regarding Claim 7, Kumagai discloses wherein the post weld heat treatment allows for enhanced distribution of stress (see para. [0035]). 
Kumagai does not disclose wherein the aluminum alloy component is heat treated in an annealing furnace following the PWHT.
	Bruck teaches a similar invention for heat-treatable and hardenable alloys (see Abstract; see para. [0030]) wherein a post weld heat treatment used for stress relief is followed by a solutionizing treatment and then a precipitation hardening treatment is applied (see Abstract; see para. [0001] and Claim 1). The ISR and solutionizing of Bruck would be synonymous to the stress relieving reversion process of Kumagai (see para. [0035] of Kumagai wherein the reversion process relieves stress and produces a solutionized structure). Additionally, one of ordinary skill in the art would appreciate that it is well-known in the art to use annealing furnaces for precipitation hardening (aging) treatments for heat-treatable alloys.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further included heat treatment following the post weld heat treatment, such as heat treatment involving an aging heat treatment, as taught by Bruck, for the invention disclosed by Kumagai. One would be motivated to include this treatment to re-impart tempering effects desired for the aluminum alloy to the weld area without producing cracks (see para. [0019] of Bruck), and in order to harden the component after performing press-forming in the more ductile state (see para. [0035] of Kumagai). It further would have been obvious to have conducted the aging treatment in an annealing furnace because an annealing furnace is a very well-known method to those of routine skill in the art to impart such heat treatments, and because batch (furnace) annealing would provide more consistent and homogenous hardening treatment of the component. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428. The examiner can normally be reached Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735